FILED
                            NOT FOR PUBLICATION                             OCT 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10556

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00483-PMP

  v.
                                                 MEMORANDUM*
ARELI VENCES-NAVARETTE, a.k.a.
Nestor Garcia-Lopez, a.k.a. Roberto
Lopez-Pena, a.k.a. Nestor Lopez-Pompa,
a.k.a. Rudy Martinez-Lopez, a.k.a. Raul
Vences-Nava, a.k.a. Nestor Vences-
Navarette,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Areli Vences-Navarette appeals from the district court’s judgment and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenges the 48-month sentence imposed following his guilty-plea conviction for

being a deported alien found unlawfully in the United States, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Vences-Navarette contends that his above-Guidelines sentence is

substantively unreasonable because the 18 U.S.C. § 3553(a) sentencing factors

supported the imposition of a within-Guideline sentence. The district court did not

abuse its discretion in imposing Vences-Navarette’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable in light of

the section 3553(a) sentencing factors and the totality of the circumstances,

including Vences-Navarette’s extensive criminal and immigration history. See id.

      AFFIRMED.




                                          2                                     13-10556